


110 HR 4706 IH: To provide for the reliquidation of certain drawback

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 4706
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Ms. Bean introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the reliquidation of certain drawback
		  claims relating to certain speakers.
	
	
		1.Reliquidation of drawback
			 claims relating to certain speakers
			(a)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law, U.S. Customs and Border Protection
			 shall, not later than 90 days or after the date of enactment of this Act,
			 reliquidate the entries described in subsection (c) at the full amounts claimed
			 in such entries.
			(b)Payment of
			 amounts owedAny amounts owed buy the United States pursuant to
			 the reliquidation of an entry under subsection (a) shall be paid by U.S.
			 Customs and Border Protection within 90 days after such reliquidation
			(c)Affected
			 entriesThe entries referred to in subsection (a) are the
			 following:
				
					
						
							Entry numberDate of entry
							
						
						
							AF4–0121160–8May 11, 2004
							
							AF4–0128406–8May 11, 2004
							
							AF4–0159804–6February 9, 2004
							
						
					
				
			
